DETAILED ACTION
Response to Arguments
Applicant’s amendments in the AFCP2.0, filed on 07/23/2022, by adding the phrase “determining that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; generating a second configuration information, the second configuration information is used to characterize that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; and sending the second configuration information to the terminal, such that when the transmission capability changes, the terminal does not report the changed transmission capability according to the second configuration information” to claim 1, and similar amendments to claims 9 and 15 overcome the rejection of the claims under 35 USC 103(a). Accordingly, the rejection set forth in the office action dated 5/26/2022 has been withdrawn.  	

Allowable Subject Matter
Claims 1-7, 9-13, 15-18 and 20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, 3GPP TSG-RAN WG2 Meeting #95bis (hereinafter 3GPP) teaches the concepts of determining that a terminal is allowed to report a transmission capability (Page 3, subtitle: “Need for the UE to update its UE capabilities”, “frequently the UE can change its capabilities, in order to understand how the coordination will work across RATs”. In addition, FIG. 1 on page 12 illustrates the UE sending its capabilities (LTE e.g, 2CA) to the LTE eNB. Here note that the UE sends or reports the UE’s transmission capability. Further, note the Comments section under “QC”: “The UE should be able to notify the change UE capability over time”. Further, see the comments by Nokia: “UE capability reporting”. Thus, the UE reports its changed capability information to the one of the LTE eNB. Note the UE is equivalent to terminal and any of the LTE eNB or NR gNB is equivalent to the base station. Examiner may refer to either one of the LTE eNB or NR gNB to map them to the claimed base station), generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the transmission capability when the transmission capability changes (Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimisation”, “Master and secondary nodes coordinate the configuration”. Also see Page. 12, FIG. 1, step 1, “Capability Enquiry”. In addition FIG. 1, steps 6 and 7. “DC Configuration NR 2CA”, “DC configuration LTE-single carrier”.  Note that the NR gNB configures UE with 2 NR carriers”. Also see section “4.2 UE capability sets based coordination”, “NR gNB configures UE according to NR UE capability”. Note that both the NR gNB and the LTE eNB configure the UE based on UE’s capability to report its transmission capability); and sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station (Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”. Page 12 under subtitle “4.1.2 Comments”. Note that the UE receives configuration from both the LTE eNB and the NR gNB responsive to the UE transmitting its capability information).
Another close prior art, MA (US 20200275326) teaches the reporting of a changed transmission capability when a transmission capability changes (Par. 95, “When the UE detects that the triggering condition of the dynamic report is met, go to step 3. That is, when the UE detects that initial single transmission/reception capability information reported by the UE has changed, go to step 3”. Par. 96, “Step 3: the UE reports the changed single transmission/reception capability information”. FIG. 2, step 1, and Par. 14, lines 14-16, “dynamically reported single transmission/reception capability change information”. Here, the UE detects the change in transmission capability as described in Par. 95 and when that change is detected, it reports the changed transmission capability. This allows the main node or the network to determine that the terminal is allowed to report the changed transmission capability).
However, the prior art does not disclose or fairly the specific feature: 
“determining that a terminal is allowed to report a changed transmission capability when a transmission capability changes; generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the changed transmission capability when the transmission capability changes; sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station, determining that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; generating a second configuration information, the second configuration information is used to characterize that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; and sending the second configuration information to the terminal, such that when the transmission capability changes, the terminal does not report the changed transmission capability according to the second configuration information”, along with other limitations of the independent claim 1, and the prior art does not disclose the limitation “receiving a first configuration information sent by a base station, the first configuration information characterizing that the terminal is allowed to report a changed transmission capability when a transmission capability changes; 4when the transmission capability changes, acquiring the changed transmission capability of the terminal according to the first configuration information; sending the changed transmission capability of the terminal to the base station, such that the base station configures a corresponding transmission link for the terminal according to the changed transmission capability of the terminals receiving a second configuration information sent by the base station, the second configuration information is used to characterize that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; and not reporting the changed transmission capability according to the second configuration information when the transmission capability changes, and continuing to perform data transmission by using a transmission link configured by the base station” along with other limitations of the independent claim 9. Further, the prior art does not disclose the limitations “processor is configured to: receive a first configuration information sent by a base station, the first configuration information characterizing that the terminal is allowed to report a changed transmission capability when a transmission capability changes; 6acquire the changed transmission capability of the terminal according to the first configuration information when the transmission capability changes; send the changed transmission capability of the terminal to the base station, such that the base station configures a corresponding transmission link for the terminal according to the changed transmission capability of the terminal, receive a second configuration information sent by the base station, the second configuration information is used to characterize that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; and not report the changed transmission capability according to the second configuration information when the transmission capability changes, and continuing to perform data transmission by using a transmission link configured by the base station” along with other limitations of the independent claim 15.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644